Title: To George Washington from Elias Boudinot, 7 May 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Dear Sir
                     Philadelphia May 7th 1783.
                  
                  I have duly recd your Excellency’s several public dispatches of the 9th 18th & 30th of Aprill and 3d May, all which have from time to time been laid before Congress.
                  We are without any farther advices from Europe than what your Excellency has already recieved, except that Compte De Vergennes in a Letter to the Minister of France of the 29th Feby, mentions that there are no difficulties in the Way of the definitive Treaty—that they were waiting for Answers from the Courts of Petersburgh & Vienna, as the Emperor & Empress had been invited to attend the signing of that Treaty in the Character of Mediators, I suppose as a Complement.
                  I shall be careful to transmit the first Intelligence we recieve from Europe, without delay.  I have the Honor to be with every Sentiment of regard & Esteem Your Excellency’s Most Obedt & very Hble Servt
                  
                     Elias Boudinot
                  
               